                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

NICHOLAS CLARK                         :      CIVIL NO. 3:19CV00575 (VLB)

     v.                                :

COOK, ET AL.                           :      OCTOBER 1, 2019

            ANSWER, AFFIRMATIVE DEFENSES, AND JURY DEMAND

      Defendant Valletta hereby answers Plaintiff's complaint.

      1.     The Defendant has insufficient information upon which to form a

belief as to the truth of the allegation contained in paragraph 1 and therefore

neither admits not denies same but leave the Plaintiff to his proof.

      2.     The Defendant has insufficient information upon which to form a

belief as to the truth of the allegation contained in paragraph 2 and therefore

neither admits not denies same but leave the Plaintiff to his proof.

      3.     The Defendant has insufficient information upon which to form a

belief as to the truth of the allegation contained in paragraph 1 and therefore

neither admits not denies same but leave the Plaintiff to his proof.

      4.     To the extent this allegation refers to this defendant it is admitted.

      5.     To the extent this allegation refers to this defendant it is denied.

      6.     The defendant cannot plead to this allegation because it not a

complete or coherent thought. To the extent it alleges that the Defendant was a

physician at Garner Correctional Institution, it is admitted.

      7.     To the extent this allegation refers to this defendant it is denied.
      8.    The Defendant cannot plead to this allegation because it not a

complete or coherent thought. To the extent it alleges that during all times

mentioned in the complaint the Plaintiff was incarcerated at Garner Correctional

Institution, a correctional institution housing male inmates and located at 50

Nannawauk Road, Newtown, Connecticut, it is denied.

      9.    Denied.

      10.   To the extent this paragraph refers to the Defendant it is denied.

      11.   To the extent this allegation refers to the Defendant it is denied that

he "continues to refuse her medical care related to her gender identity." It is

admitted that at one time the Defendant told Plaintiff that DOC policy limited what

he could do, but it is denied that Plaintiff has been refused medical care for

gender dysphoria.

      12.   To the extent this paragraph contains citations to United States

District Court and Circuit Court of Appeals decisions, no responsive pleading is

required. To the extent a responsive pleading is requires to such allegations,

Defendant has insufficient information upon which to form a belief as to the truth

thereof and therefore neither admits not denies same but leave the Plaintiff to his

proof. As to the remainder of paragraph 12, it is admitted that Defendant

referenced "DOC policy". The remainder of paragraph 12 is denied.

      13.   The defendant cannot meaningfully plead to the allegations of

paragraph 13 as they do not constitute a coherent thought. To the extent this

paragraph purports to allege the elements of a cause of action for intentional



                                        2
infliction of emotional distress pursuant to Connecticut common law or for an

"Eighth Amendment violation of cruel and unusual punishment," no responsive

pleading is required. To the extent a responsive pleading is required, the

Defendant has insufficient information upon which to form a belief as to the truth

thereof and therefore neither admits not denies same but leave the Plaintiff to his

proof.

         14.   To the extent this paragraph alleges elements of causes of action

and decisions of courts no responsive pleading is required. To the extent it

alleges "denial of equal treatment" with respect to medical needs, no responsive

pleading is required as all such claims have been dismissed. To the extent its

allegations regarding "medical personnel" are directed at the Defendant, it is

denied.

         15.   To the extent this paragraph is directed at the defendant it is denied.

         16.   To the extent this paragraph is directed at the defendant it is denied.

         17.   To the extent this paragraph alleges legal elements of causes of

action, remedies, and case law, no responsive pleading is required. To the extent

it alleges libel and per se damages no responsive pleading is requires as no such

cause of action is pending. To the extent it alleges that the Defendant's conduct

constituted intentional infliction of emotional distress on the basis that claim was

permitted to proceed by the Initial Review Order, it is denied.




                                           3
      18.    To the extent this paragraph is directed at the Defendant and alleges

actions within the scope of the causes of action permitted to proceed by the

Initial Review Order, it is denied.

                              AFFIRMATIVE DEFENSES

                           FIRST AFFIRMATIVE DEFENSE

      At all times relevant to the complaint the Defendant acted in an objectively

lawful manner, in good faith within the scope of his employment and without

knowledge that he was in violation of a clearly established right of the Plaintiff,

and he is entitled to qualified immunity.

                         SECOND AFFIRMATIVE DEFENSE

      The complaint fails to state a claim for which relief may be granted.

                           THIRD AFFIRMATIVE DEFENSE

      Plaintiff's claims are barred due to his failure to exhaust available

administrative remedies as required by the Prison Litigation Reform Act, 42

U.S.C. §1997e(a).

                         FOURTH AFFIRMATIVE DEFENSE

      Plaintiff's claims for mental or emotional injury suffered while in custody

are barred pursuant to 42 U.S.C. §1997e(e) because he has not suffered a prior

physical injury as a result of any action by the Defendant.




                                            4
                          DEFENDANTS' JURY DEMAND

      Pursuant to Rule 38 (a) and Rule 38 (b) Fed. R. Civ. P., Defendants

respectfully demand a trial by jury on any and all issues which are triable of right

by a jury.




                                      DEFENDANT
                                      Dr. Gerald Valletta

                                      WILLIAM TONG
                                      ATTORNEY GENERAL



                                   BY:_/s/ Thomas J. Davis, Jr.
                                     Thomas J. Davis, Jr.
                                     Assistant Attorney General
                                     110 Sherman Street
                                     Hartford, CT 06105
                                     Federal Bar #ct17835
                                     E-Mail: thomas.davis@ct.gov
                                     Tel.: (860) 808-5450
                                     Fax: (860) 808-5591




                                         5
                                   CERTIFICATION

      I hereby certify that on October 1, 2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation

of the Court's electronic filing system. Parties may access this filing through the

Court's system. A copy was also mailed to the following:

      Nicholas Clark, Inmate #355139
      Garner Correctional Institution
      50 Nannawauk Road
      P.O. Box 5500
      Newtown, CT 06470


                                        _/s/ Thomas J. Davis, Jr.
                                        Thomas J. Davis, Jr.
                                        Assistant Attorney General




                                           6
